 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
       NZG SPECIALTIES, INC.                     Case No.: 2:19-cv-05380-JAK-PLA
12     d/b/a GOURMET TRADING
13     COMPANY,                                  JUDGMENT
14                         Plaintiff,
                                                 JS-6: Case Terminated
15
             - against -
16
17     M L C BERRIES, INC. and MIGUEL
       CAMPOS,
18
19                         Defendants.
20
21
           The Motion for Entry of Default Judgment by Plaintiff NZG Specialties, Inc.
22
     d/b/a Gourmet Trading Company having been granted, and determinations having
23
     thereby been made that: Plaintiff and Defendant M L C Berries, Inc. (“M L C”) are
24
     licensed dealers under the Perishable Agricultural Commodities Act (“PACA”), 7
25
     U.S.C. § 499a et seq.; Plaintiff sold wholesale quantities of produce to M L C for
26
     which it has not been paid; Defendant Miguel Campos is and was the owner, officer,
27
     and/or director of M L C; Plaintiff’s invoices included the language required by 7
28



                                              -1-
 1   U.S.C. § 499e(c)(4) to preserve its rights under the trust provision of the Perishable
 2   Agricultural Commodities Act (“PACA”), 7 U.S.C. § 499e(c)(2); and Plaintiff is
 3   entitled to an award of attorney’s fees and costs as the prevailing party in litigation
 4   over non-payment for its goods,
 5         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
 6
     judgment is entered in favor of NZG Specialties, Inc. d/b/a Gourmet Trading
 7
     Company, and against M L C Berries, Inc. and Miguel Campos, jointly and severally,
 8
     pursuant to the trust provision of the Perishable Agricultural Commodities Act, 7
 9
     U.S.C. § 499e(c), in the total amount of $40,495.66, which includes the principal
10
     amount of $34,526.00, pre-judgment interest through September 13, 2019, in the
11
     amount of $2,397.09, attorney’s fees of $2,862.50, and costs in the amount of
12
     $710.07.
13
14
           IT IS SO ORDERED.

15
     Dated: November 6, 2019                  _________________________________
16                                            JOHN A. KRONSTADT
17                                            UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
